Exhibit 10.7

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of October 31, 2005, by and between DaVita Inc. (“Employer”) and Dennis
Kogod (“Employee”). Specifically, effective December 31, 2012, the parties agree
to amend the Agreement as follows:

1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability or if Employee resigns
within (60) days following a Good Cause Event unrelated to a Change in Control
(as those terms are defined below), Employee shall (i) be entitled to receive
the base salary and benefits as set forth in Section 2.1 and Section 2.2,
respectively, through the effective date of such termination or resignation,
(ii) be entitled to continue to receive his salary for the one-year period
following the termination of his employment (the “Severance Period”), paid in
accordance with the Employer’s usual payroll practices, (iii) be entitled to
continue to receive a lump-sum payment payable within 90 days after the
effective date of Employee’s termination of employment equivalent to the Bonus
that he had been paid in the year before the termination of employment, and
(iv) not be entitled to receive any other compensation, benefits, or payments of
any kind, except as otherwise required by law or by the terms of any benefit or
retirement plan or other arrangement that would, by its terms, apply. If
Employee resigns within sixty (60) days following a Good Cause Event after a
Change of Control (as those terms are defined below), Employee shall receive the
severance benefits set forth above except that the Severance Period, i.e., the
time in which Employee is entitled to continue to receive his salary, shall
increase from one year to two years.

During the Severance Period, Employee agrees (1) to make himself available to
answer questions and to cooperate in the transition of his duties, (2) to
respond to any inquiries from the compliance department, including making
himself available for interviews, and (3) to cooperate with Employer in the
prosecution and/or defense of any claim, including making himself available for
any interviews, appearing at depositions, and producing requested documents.
Employer shall reimburse Employee for any out-of-pocket expenses he may incur,
including travel costs, provided that Employee used Employer’s travel department
to arrange and purchase all travel-related expense.

Employee must execute a standard Severance and General Release Agreement within
twenty-eight (28) days of the termination of Employee’s employment before being
eligible to receive the severance benefits set forth above. The Severance and
General Release Agreement shall indicate that Employee is not releasing his
right, if any, to indemnification pursuant to any agreement, article or by-law
provision of Employer or his right, if any, to coverage under any applicable
directors and officers insurance or other insurance, as Employer has in place
from time to time.

With respect to any payments due under this Section 3.3 which are subject to the
Employee’s execution and delivery of the Employer’s standard Severance and
General Release Agreement, in any case where the date employment terminates and
the Release Expiration Date fall in two separate taxable years, any payments
required to be made to the Employee which are conditioned on the timely
execution of the Employer’s standard Severance and General Release Agreement and
are treated as nonqualified



--------------------------------------------------------------------------------

deferred compensation for purposes of Section 409A of the Internal Revenue Code
shall be made in the later taxable year. For purposes of this Section 3.3,
“Release Expiration Date” shall mean the last day of the 28-day period following
the Employee’s employment termination date, during which the Employee may timely
deliver an executed Severance and General Release Agreement to receive payments
and benefits under this Agreement.

All severance arrangements shall comply with the American Jobs Creation Act of
2004, all related regulations, and all other laws and regulations governing the
payment of severance.

For purposes of this provision, an Employee’s employment has been terminated
when Employee is no longer providing services for Employer after a specific date
or the level of bona fide services that Employee would perform (as an employee
or independent contractor) after a specific date would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).”



--------------------------------------------------------------------------------

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA HEALTHCARE PARTNERS INC. By  

/s/ Laura Mildenberger

  Laura Mildenberger   Chief People Officer

 

EMPLOYEE By  

/s/ Dennis Kogod

  Dennis Kogod

 

Approved as to Form

/s/ Caitlin Moughon

Caitlin Moughon Assistant General Counsel